Citation Nr: 0738213	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-26 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for scoliosis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel








INTRODUCTION

The veteran served on active duty from July 2003 to April 
2004. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied her claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.  

In this case, the veteran contends that her scoliosis was 
either incurred in service, or existed prior to service and 
was aggravated by service.  The veteran has reported that 
there is no evidence of scoliosis in her civilian records; 
she was not aware that she had scoliosis until she was so 
informed at her entrance examination.    

The veteran's pre-entrance exam performed by the Military 
Entrance Processing Station (MEPS) in July 2002, a year prior 
to service, indicates that she had a normal back, with no 
noted problems.  In January 2004, the veteran sought in-
service medical care for back pain and reported to the doctor 
that she had been diagnosed with scoliosis by MEPS.  
Scoliosis was noted on examination at that time.
 
It was determined at medical evaluation board proceedings in 
March 2004 that the veteran had symptomatic scoliosis that 
existed prior to service and was not permanently aggravated 
by service.  The medical report from this examination 
reported that the veteran was unable to pass the final army 
physical fitness test, that she had a noticeable curvature to 
the back with a prominent right thoracic paraspinous region, 
and confirmed the military doctor's diagnosis of scoliosis 
with 35 degrees dextroscoliosis T-6 to L-I and 20 degrees 
levoscoliosis L-1 to L-4.  

The veteran underwent a VA examination in July 2004, at which 
time she reported that she had been diagnosed with scoliosis 
on entrance into service and that she had continuing back 
pain that dated back to the completion of basic training.  
The examiner diagnosed her with scoliosis.  At the time of 
the examination, no service medical records were available 
for review; therefore, the examiner was only able to 
speculate as to whether scoliosis was aggravated by service, 
noting that the veteran's back pain was probably a normal 
progression of scoliosis.  

Under 38 U.S.C.A. § 5103A(d)(2), VA must obtain a medical 
examination or opinion when such is necessary to make a 
decision on a claim.  The veteran's service medical records 
have been located since the prior VA examination.  An 
examination based on a review of these records, which allows 
for more than mere speculation, is necessary to make a 
decision in this case as to service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.

The examiner should provide an opinion as 
to the nature and date of onset of the 
veteran's scoliosis.  The examiner should 
provide an opinion as to whether the 
veteran's scoliosis existed prior to 
service.  

If scoliosis is found to have existed 
prior to service, the examiner should 
provide an opinion as to whether it 
increased in severity during service, and 
if so, whether the increase in severity 
during service was beyond the natural 
progression of scoliosis.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

2.  Thereafter, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and her 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

